

	

		II

		109th CONGRESS

		2d Session

		S. 2199

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2006

			Mr. Domenici (for

			 himself, Mr. Bingaman,

			 Mr. Alexander, Ms. Mikulski, Mr.

			 Lugar, Mr. Dodd,

			 Mr. Warner, Mr.

			 Obama, Mr. Bond,

			 Mr. Lieberman, Mr. Burns, Mrs.

			 Murray, Mr. Craig,

			 Mr. Bayh, Mrs.

			 Hutchison, Ms. Cantwell,

			 Mr. DeWine, Mr.

			 Menendez, Mr. Thomas,

			 Mr. Kohl, Mr.

			 Smith, Mr. Kerry,

			 Mr. Voinovich, Mr. Nelson of Florida, Mr.

			 Allen, Mr. Leahy,

			 Mr. Talent, Mr.

			 Akaka, Mr. Chambliss,

			 Mrs. Clinton, Mr. Cornyn, Ms.

			 Stabenow, Mr. Coleman,

			 Mr. Dayton, Mr.

			 Martinez, Mr. Salazar,

			 Mr. Inouye, Mr.

			 Stevens, Mr. Biden,

			 Mr. Cochran, Mr. Hagel, Ms.

			 Murkowski, Mr. Pryor,

			 Ms. Collins, Mr. Vitter, and Ms.

			 Landrieu) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide tax

		  incentives to promote research and development, innovation, and continuing

		  education. 

	

	

		1.Short titleThis Act may be cited as the

			 Protecting America's Competitive Edge

			 Through Tax Incentives Act of 2006 or the

			 PACE–Finance

			 Act.

		2.Expansion of credit

			 for research and development

			(a)Credit made

			 permanent

				(1)In

			 generalSection 41 of the Internal Revenue Code of 1986 (relating

			 to credit for increasing research activities) is amended by striking subsection

			 (h).

				(2)Conforming

			 amendmentParagraph (1) of section 45C(b) of such Code is amended

			 by striking subparagraph (D).

				(3)Effective

			 dateThe amendments made by this subsection shall apply to

			 amounts paid or incurred after the date of the enactment of this Act, in

			 taxable years ending after such date.

				(b)Credit rate

			 doubledParagraphs (1) and (2) of section 41(a) of the Internal

			 Revenue Code of 1986 are each amended by striking 20 percent and

			 inserting 40 percent.

			(c)New regulations

			 and guidelines authorizedThe Secretary of the Treasury shall

			 issue such regulations or guidelines as are necessary—

				(1)to provide

			 uniform conduct of tax audits relating to the credit under section 41 of the

			 Internal Revenue Code of 1986, and

				(2)to reflect the

			 changing impact of technology on the character of research and development,

			 such as use of databases provided by external parties and the conduct of

			 research and development through joint ventures.

				(d)Expansion of

			 credit to expenses of general collaborative research

			 consortiaSection 41 of the Internal Revenue Code of 1986 is

			 amended—

				(1)by striking

			 an energy research consortium in subsections (a)(3) and

			 (b)(3)(C)(i) and inserting a research consortium,

				(2)by striking

			 energy each place it appears in subsection (f)(6)(A),

				(3)by inserting

			 or 501(c)(6) after section 501(c)(3) in

			 subsection (f)(6)(A)(i)(I), and

				(4)by striking

			 Energy

			 research in the heading for subsection (f)(6)(A) and

			 inserting Research.

				(e)Study of

			 further expansion of creditNot later than 180 days after the

			 date of the enactment of this Act, the Secretary of the Treasury shall study

			 and make recommendations in a report to the President, the Committee on Finance

			 of the Senate, and the Committee on Ways and Means of the House of

			 Representatives on the following possible methods of expanding the scope of the

			 credit under section 41 of the Internal Revenue Code of 1986:

				(1)Modification of

			 the credit to remove the incremental approach of measuring creditable research

			 and development expenditures for taxpayers with significant and consistent

			 annual research and development expenditures.

				(2)Expansion of

			 qualifying research and development expenditures to include—

					(A)certain employee

			 benefit costs related to qualifying wages,

					(B)100 percent of

			 contract research costs,

					(C)all expenditures

			 which would qualify for treatment under section 174 of such Code,

					(D)any other costs

			 determined appropriate by the Secretary.

					(3)Reduction or

			 elimination of limitation of credit under section 280C(c) of such Code.

				(f)Effective

			 dateExcept as otherwise provided, the amendments made by this

			 section shall apply to taxable years beginning after December 31, 2005.

			3.United

			 States-based innovation incentives study

			(a)StudyThe

			 Secretary of the Treasury, in consultation with the Director of the Office of

			 Management and Budget, shall conduct an analysis of the United States tax

			 system and its effect on this country as a location for innovation investment

			 and related activities. The analysis shall include a comparison of the tax

			 policies of other nations relating to long-term innovation investment and an

			 examination of various features of the United States tax system,

			 including—

				(1)the treatment of

			 capital gains, including the appropriate rate for very long-term investments or

			 the appropriate allowance for loss write-offs,

				(2)the overall

			 corporate tax rate, and

				(3)incentives for

			 high-tech manufacturing and research equipment through tax credits and

			 accelerated depreciation.

				(b)ReportNot

			 later than 180 days after the date of the enactment of this Act, the Secretary

			 of the Treasury shall report on the study and analysis described in subsection

			 (a) to the President, the Committee on Finance of the Senate, and the Committee

			 on Ways and Means of the House of Representatives.

			4.Employee

			 continuing education tax credit

			(a)In

			 generalSubpart D of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to business related credits) is amended

			 by adding at the end the following new section:

				

					45N.Employee

				continuing education credit

						(a)Amount of

				credit

							(1)In

				generalFor purposes of section 38, the employee continuing

				education credit determined under this section with respect to any employer for

				any taxable year is the applicable percentage of qualified continuing education

				costs paid or incurred by the employer during the calendar year ending with or

				within such taxable year.

							(2)Applicable

				percentageFor purposes of this section, the applicable

				percentage is the percentage determined by the Secretary such that the amount

				of the credit allowable under this section for any calendar year does not

				exceed $500,000,000.

							(b)Qualified

				continuing education costsFor purposes of this section, the term

				qualified continuing education costs means costs paid or incurred

				by an employer for education to maintain or improve knowledge or skills in

				science or engineering of an employee whose employment requires knowledge or

				skills in science or engineering.

						(c)RegulationsThe

				Secretary may prescribe such regulations as may be necessary or appropriate to

				carry out the purposes of this section, including regulations establishing

				standards for educational courses and programs to which this section

				applies.

						.

			(b)Credit made

			 part of general business creditSection 38(b) of the Internal

			 Revenue Code of 1986 is amended by striking and at the end of

			 paragraph (25), by striking the period at the end of paragraph (26) and

			 inserting , and, and by adding at the end the following new

			 paragraph:

				

					(27)the employee

				continuing education credit determined under section

				45N(a).

					.

			(c)Denial of

			 double benefitSection 280C of the Internal Revenue Code of 1986

			 is amended by adding at the end the following new subsection:

				

					(e)Employee

				continuing education creditNo deduction shall be allowed for

				that portion of the expenses otherwise allowable as a deduction for the taxable

				year which is equal to the amount of the credit determined under section

				45N(a).

					.

			(d)Clerical

			 AmendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following new item:

				

					

						Sec. 45N. Employee continuing education

				credit.

					

					.

			(e)Effective

			 DateThe amendments made by this section shall apply to costs

			 paid or incurred in taxable years beginning after December 31, 2005.

			

